DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaestle (U.S. Pub. No. 2017/0319114) (previously cited) in view of Addison et al. (U.S. Pat. No. 10292663) and DiMaio et al. (U.S. Pub. No. 2017/0079530) (previously cited).
Regarding claim 1, Kaestle discloses:
A multi-sensor imaging system for monitoring blood perfusion in a patient (abstract, paragraphs 0011-0020 and 0024-0025 disclose wherein the system uses multiple sensors including a camera for measuring blood flow perfusion and creating a blood perfusion index), comprising: one or more reference blood flow sensors that generate a reference blood volume waveform at a reference site of a patient (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements at a vascular tissue site of the patient using at least one normal pulse oximetry channel and probe to be used as a calibration factor which is used to adjust or offset the individual detecting camera readings (blood flow spatial sensors) ; one or more blood flow spatial sensors that generate a second blood volume waveform at any site of the patient’s body (figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (blood flow spatial sensors) are directed at any site of the patient’s skin tissue); and a controller connected to the one or more reference blood flow sensor and the one or more blood flow spatial sensors by at least one operable connection (figure 9, paragraphs 0043, 0056, 0077, 0120, and 0122 disclose wherein the measurement and recording steps are controlled by a processing unit 3 and a control unit 16), wherein the controller is configured to generate a pulsatile blood perfusion map by analyzing the reference blood volume waveform and the second blood volume waveform and to use the reference blood volume waveform obtained from the one or more reference blood flow sensors to improve the accuracy of the second blood volume waveform obtained from the one or more blood flow spatial sensors (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements using at least one normal pulse oximetry channel and probe (high accuracy blood flow sensor) to be used as a calibration factor which is used to adjust or offset the individual detecting camera readings (low accuracy blood flow sensors) in order “to improve the accuracy of the vital parameter determination”); wherein the pulsatile blood perfusion map comprises a measurement of the blood perfusion of the patient (abstract, paragraphs 0011-0020 and 0024-0025 disclose wherein the system uses multiple sensors including a camera for measuring blood flow perfusion and creating a blood perfusion index).
Yet Kaestle does not disclose:
Wherein the one or more reference blood flow sensors generate a reference blood volume waveform at a single first wavelength; wherein the one or more blood flow spatial sensors generate a second blood volume waveform at a single second wavelength.
However, in the same field of blood flow analysis systems, Addison discloses:
Wherein the one or more reference blood flow sensors generate a reference blood volume waveform at a single first wavelength (Column 3, lines 21-67 and column 4, lines 1-58 disclose wherein the pulse oximeter (reference blood flow sensor) can analyze blood flow at a single wavelength and generates a PPG signal (blood volume waveform)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate wherein the one or more reference blood flow sensors generate a reference blood volume waveform at a single first wavelength, as taught by Addison, as a simple substitution for the multiple wavelength analysis of Kaestle to achieve the predictable result of providing a signal indicative of blood flow. 
However, in the same field of blood flow analysis systems, DiMaio discloses:
wherein the one or more blood flow spatial sensors generate a second blood volume waveform at a single second wavelength (paragraphs 0114, 0167, 0246, 0322-0325, 00328-0329, and 0362 disclose wherein a camera based sensor system (blood flow spatial sensor) can utilize a single or selected wavelength to determine blood flow and generate a PPG signal or waveform (blood volume waveform)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate wherein the one or more blood flow spatial sensors generate a second blood volume waveform at a single second wavelength, as taught by Addison, as a simple substitution for the multiple wavelength analysis of Kaestle to achieve the predictable result of providing a signal indicative of blood flow and producing a PPG waveform or blood flow image.
Regarding claim 3, Kaestle in view of Addison and DiMaio discloses the system of claim 1 and Kaestle further discloses:
wherein the one or more reference blood flow sensors are one or more selected from a group consisting of pulse oximeter  (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements at a vascular tissue site of the patient using at least one normal pulse oximetry channel and probe), electrocardiograph, arterial catheters, and camera-based photo-plethysmography device.
Regarding claim 5, Kaestle in view of Addison and DiMaio discloses the system of claim 1 and Kaestle further discloses:
wherein the one or more blood flow spatial sensors measure blood flow over reference and/or imaging sites of a body of the patient (figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (low accuracy blood flow sensors) are directed at any site of the patient’s skin tissue).
Regarding claim 6, Kaestle in view of Addison and DiMaio discloses the system of claim 5 and Kaestle further discloses:
	wherein the imaging sites are internal or external sites of the body of the patient (figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (low accuracy blood flow sensors) are directed at any site of the patient’s skin tissue).
Regarding claim 7, Kaestle in view of Addison and DiMaio discloses the system of claim 5 and Kaestle further discloses:
wherein the one or more blood flow sensors are physical devices that include at least a structure that generates electrical signals when exposed to light (paragraphs 0024, 0028, and 0122 disclose wherein the detection device is an image sensor or camera and thus generates electrical signal which is used for generating PPG signals when exposed to light).
Regarding claim 9, Kaestle in view of Addison and DiMaio discloses the system of claim 7 and Kaestle further discloses:
wherein the physical devices that include at least a structure that generates electrical signals when exposed to light are cameras and wherein the cameras are equipped with optical filters (paragraphs 0024, 0028, and 0122 disclose wherein the detection device is an image sensor or camera and thus generates electrical signal which is used for generating PPG signals when exposed to light and paragraphs 0028 and 0061 disclose wherein the camera or sensor system uses optical filters).
Regarding claim 10, Kaestle in view of Addison and DiMaio discloses the system of claim 1 and Kaestle further discloses:
wherein one or more of the reference blood flow sensors and the one or more blood flow spatial sensors are cameras, and wherein at least one camera is equipped with an optical filter. (paragraphs 0024, 0028, and 0122 disclose wherein the detection device is an image sensor or camera and thus generates electrical signal which is used for generating PPG signals when exposed to light and paragraphs 0028 and 0061 disclose wherein the camera or sensor system uses optical filters).
Regarding claim 11, Kaestle in view of Addison and DiMaio discloses the system of claim 10 and Kaestle further discloses:
wherein the at least one camera is an IR camera (p paragraphs 0028 and 0060-0061 disclose wherein the camera or sensor system emits and measures infrared light).
Regarding claim 12, Kaestle in view of Addison and DiMaio discloses the system of claim 10 and Kaestle further discloses:
wherein a light source is configured to illuminate a subject in a wavelength range corresponding to a transmitted wavelength range of the optical filter equipped on the at least one camera (paragraphs 0028, 0043, 0060-0064 disclose wherein light is directed towards the subject at a particular wavelength for transmission and wherein the detection device comprises optical filters and wherein the emitted wavelength ranges are selected such that the light source wavelength ranges are configured to correspond to the wavelength range of the cameras optical filter).
Regarding claim 13, Kaestle in view of Addison and DiMaio discloses the system of claim 1 and Kaestle further discloses:
wherein the controller is a hardware device which generates the pulsatile blood perfusion map based on a local blood flow measurement, images of one or more reference sites on the body of the patient, and images of one or more imaging sites on the body of the patient (abstract, paragraphs 0011-0020 and 0024-0025 disclose wherein the system uses multiple sensors including a camera for imaging or creating a blood perfusion index based on blood pulse characteristics and figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (low accuracy blood flow sensors) are directed and measured from sites of the patient’s skin tissue).
Claims 4, 8, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaestle in view of Addison and DiMaio and further in view of Kirenko (U.S. Pub. No. 2015/0223700) (previously cited).
Regarding claim 4, Kaestle in view of Addison and DiMaio discloses the system of claim 1, yet Kaestle does not disclose:
wherein the one or more reference blood flow sensors and the one or more blood flow spatial sensors are referring to same or different fields of view of a same physical camera device.
However, in the same field of image-based blood measurement systems, Kirenko discloses:
wherein the one or more reference blood flow sensors and the one or more blood flow spatial sensors are referring to same or different fields of view of a same physical camera device (paragraph 0027 discloses wherein a reflective (low accuracy blood flow sensor) and transmissive (high accuracy blood flow sensor) PPG can come from the same or different regions of interest from the camera device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate wherein the one or more reference blood flow sensors and the one or more blood flow spatial sensors are referring to same or different fields of view of a same physical camera device, as taught by Kirenko, by incorporating an additional transmissive or high accuracy PPG device at same or different fields of view as the camera unit of Kaestle in order to customize the measurement precision and focus areas of the device. 
Regarding claim 8, Kaestle in view of Addison and DiMaio discloses the system of claim 7, yet Kaestle does not disclose:
wherein the one or more blood flow spatial sensors generate images over a same period of time that the one or more reference blood flow sensor measures a local blood flow at a reference site.
However, in the same field of image-based blood measurement systems, Kirenko discloses:
wherein the one or more blood flow spatial sensors generate images over a same period of time that the one or more reference blood flow sensor measures a local blood flow at a reference site (abstract and paragraphs 0015-0022 and 0026 disclose wherein the two light portions for reflection and transmission are measured simultaneously).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate wherein the one or more blood flow spatial sensors generate images over a same period of time that the one or more reference blood flow sensor measures a local blood flow at a reference site, as taught by Kirenko, in order to increase the precision and accuracy of the measurement system by assuring that both measurements are taken at the same time. 
Regarding claim 14, Kaestle discloses:
A method for monitoring blood perfusion in a patient (abstract, paragraphs 0011-0020 and 0024-0025 disclose wherein the system uses multiple sensors including a camera for imaging or creating a blood perfusion index), comprising: obtaining a reference blood volume waveform using one or more reference blood flow sensors positioned at a reference site of the patient's body (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements at a vascular tissue site of the patient using at least one normal pulse oximetry channel and probe (reference blood flow sensor) to be used as a calibration factor which is used to adjust or offset the individual detecting camera readings (blood flow spatial sensors); obtaining a second blood volume waveform of any region of interest of the patient's body using one or more blood flow spatial sensors (figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (blood flow spatial sensors) are directed at any site of the patient’s skin tissue); and generating a spatial map of the amplitude of the blood volume waveform, wherein the spatial map of the amplitude is proportional to a pulsatile perfusion map, wherein the pulsatile blood perfusion map comprises a measurement of the blood perfusion of the patient, wherein the method further comprises using the reference blood volume waveform obtained from the one or more reference blood flow sensors to improve the accuracy of the second blood volume waveform obtained from the one or more blood flow spatial sensors  (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements using at least one normal pulse oximetry channel and probe (reference blood flow sensor) to be used as a calibration factor which is used to adjust or offset the individual detecting camera readings (blood flow spatial sensors) in order “to improve the accuracy of the vital parameter determination”. And abstract, paragraphs 0011-0020 and 0024-0025 disclose wherein the system uses multiple sensors including a camera for measuring blood flow perfusion and creating a blood perfusion index).
Yet Kaestle does not disclose:
Wherein the one or more reference blood flow sensors generate a reference blood volume waveform at a single first wavelength; wherein the one or more blood flow spatial sensors generate a second blood volume waveform at a single second wavelength.
However, in the same field of blood flow analysis systems, Addison discloses:
Wherein the one or more reference blood flow sensors generate a reference blood volume waveform at a single first wavelength (Column 3, lines 21-67 and column 4, lines 1-58 disclose wherein the pulse oximeter (reference blood flow sensor) can analyze blood flow at a single wavelength and generates a PPG signal (blood volume waveform)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate wherein the one or more reference blood flow sensors generate a reference blood volume waveform at a single first wavelength, as taught by Addison, as a simple substitution for the multiple wavelength analysis of Kaestle to achieve the predictable result of providing a signal indicative of blood flow. 
However, in the same field of blood flow analysis systems, DiMaio discloses:
wherein the one or more blood flow spatial sensors generate a second blood volume waveform at a single second wavelength (paragraphs 0114, 0167, 0246, 0322-0325, 00328-0329, and 0362 disclose wherein a camera based sensor system (blood flow spatial sensor) can utilize a single or selected wavelength to determine blood flow and generate a PPG signal or waveform (blood volume waveform)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate wherein the one or more blood flow spatial sensors generate a second blood volume waveform at a single second wavelength, as taught by Addison, as a simple substitution for the multiple wavelength analysis of Kaestle to achieve the predictable result of providing a signal indicative of blood flow and producing a PPG waveform or blood flow image.
Yet the combination does not disclose:
simultaneously obtaining the reference blood volume waveform and the second blood volume waveform; estimating an amplitude of the second blood volume waveform using the reference blood volume waveform.
However, in the same field of image-based blood measurement systems, Kirenko discloses:
simultaneously obtaining the reference blood volume waveform and the second blood volume waveform (paragraphs 0025-0027 discloses wherein the system uses a detector in transmissive mode to extract a (reference) PPG signal and abstract and paragraphs 0025-0027 disclose wherein the system uses a detector with camera-based measurements in reflective mode to make an additional or second measurement and abstract and paragraphs 0015-0022, and 0026 disclose wherein the two light portions for reflection and transmission are measured simultaneously at a portion of the body); estimating an amplitude of the second blood volume waveform using the reference blood volume waveform (paragraphs 0025-0027, 0056, 0058, 0062, 0066, and 0069-0072 disclose wherein the system uses or combines both the signals from the transmissive and reflective modes for deriving the desired vital sign and paragraph 0064 discloses wherein the selection of the amplitude wavelength of the second light source is dependent on the measurement and results of the first light source).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate simultaneously obtaining the reference blood volume waveform and the second blood volume waveform; estimating an amplitude of the second blood volume waveform using the reference blood volume waveform, as taught by Kirenko, in order to increase the precision and accuracy of the measurement system by assuring that both measurements are taken at the same time. 
Regarding claim 15, Kaestle in view of Addison, DiMaio, and Kirenko discloses the method of claim 14 and Kaestle further discloses:
wherein the one or more reference blood flow sensors are one or more selected from a group consisting of pulse oximeter  (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements at a vascular tissue site of the patient using at least one normal pulse oximetry channel and probe), electrocardiograph, arterial catheters, and camera-based photo-plethysmography device.
Regarding claim 16, Kaestle in view of Addison, DiMaio, and Kirenko discloses the method of claim 14 and Kaestle further discloses:
wherein one or more of the reference blood flow sensors and the one or more blood flow spatial sensors are cameras, and wherein at least one camera is equipped with an optical filter. (paragraphs 0024, 0028, and 0122 disclose wherein the detection device is an image sensor or camera and thus generates electrical signal which is used for generating PPG signals when exposed to light and paragraphs 0028 and 0061 disclose wherein the camera or sensor system uses optical filters).
Regarding claim 17, Kaestle in view of Addison, DiMaio, and Kirenko discloses the method of claim 14 and Kaestle further discloses:
wherein estimating the pulsatile blood perfusion map is performed by estimating the amplitude of the second blood volume waveform obtained from each pixel block of the camera sensor given the reference blood volume waveform recorded using the reference blood flow sensor (paragraphs 0024, 0029, 0066, and 0081 disclose wherein the system determines various vital signs including pulsatility perfusion of the blood and paragraphs 0037-0038 disclose wherein the analysis for determining the vital signs is based on analysis between the two different wavelength ranges or modes of measurements and paragraph 0056 discloses wherein the capture means for acquiring the data is obtained from camera images and images are associated with image pixels having associated pixel values).
Regarding claim 18, Kaestle in view of Addison, DiMaio, and Kirenko discloses the method of claim 14 and Kaestle further discloses:
wherein when the one or more reference blood flow sensors are pulse oximeters and the one or more blood flow spatial sensors comprise a video camera, and an amplitude of the second blood volume waveform obtained from each pixel block of the video camera sensor is estimated given the reference blood volume waveform recorded using a pulse oximeter (paragraphs 0118-0119 disclose wherein the camera based readings of the blood perfusion is calibrated based on the pulse oximetry reading).
Regarding claim 20, Kaestle in view of Addison, DiMaio, and Kirenko discloses the method of claim 14. Yet Kaestle does not disclose:
removing errors from the blood perfusion map by using an optical flow algorithm which is invariant to brightness variations due to blood volume change in the region of interest.
However, in the same field of image-based blood measurement systems, DiMaio discloses:
removing errors from the blood perfusion map by using an optical flow algorithm which is invariant to brightness variations due to blood volume change in the region of interest (paragraphs 0267-0268 disclose wherein the system uses a single PPG algorithm to calculate blood flow perfusion which is used at various illuminations or intensities).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate removing errors from the blood perfusion map by using an optical flow algorithm which is invariant to brightness variations due to blood volume change in the region of interest, as taught by DiMaio, in order to simplify the evaluation by utilizing a single algorithm for a variety of situations.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaestle in view of Addison, DiMaio, and Kirenko, as applied to claim 14, and further in view of DeBusschere (U.S. Pub. No. 2018/0296163) (previously cited).
Regarding claim 19, Kaestle in view of Addison, DiMaio, and Kirenko discloses the method of claim 14. Yet Kaestle does not disclose:
further comprising removing errors from the blood perfusion map by decorrelating a pulse signal from an optical path associated with the one or more blood flow spatial sensors
However, in the same field of blood flow measurement systems, DeBusschere discloses:
further comprising removing errors from the blood perfusion map by decorrelating a pulse signal from an optical path associated with the one or more blood flow spatial sensors (paragraphs 0050-0051 disclose wherein the system utilizes and combines multiple different sensors and signal data to obtain measurements and paragraph 0048 discloses wherein blood perfusion measurements are obtained and paragraphs 0005, 0034, 0037, and 0075-0076 disclose wherein low quality and erroneous signals are discarded).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising removing errors from the blood perfusion map by decorrelating a pulse signal from an optical path associated with the one or more blood flow spatial sensors, as taught by DeBusschere, in order to achieve more accurate measurements by discarding or removing inaccurate measurement data. 
Response to Amendment
Applicant amended claims 1, 3-4, 7-8, 10, and 14-19 in the response filed 09/13/2022.
Response to Arguments
Applicant’s arguments and amendments, see pages 2-11 of the response, filed 09/13/2022, with respect to the 35 USC 101 rejections have been fully considered and are persuasive. In particular the claims were amended to incorporate a particular structure and configuration of structural elements to integrate the abstract idea into a practical application and are sufficient to amount to significantly more than the judicial exception. The configuration of sensors is not common-place and would not be well understood, routine, or conventional as the claimed invention requires a particular arrangement of specific sensors that integrate together to carry out the claimed process and analysis in a non-conventional manner. The 101 rejection of claims 1 and 3-20 have been withdrawn.
Applicant’s arguments and amendments, see pages 2-11 of the response, filed 09/13/2022, with respect to the rejection(s) of claim(s) 1 and 3-20 under 35 USC 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Addison and DiMaio which discloses sensors for monitoring blood flow at a single waveform.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792